DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 02/08/2022 has been entered and considered. Upon entering claims 1 and 4 have been amended, and claim 2 has been canceled.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments filed 02/08/2022 have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-20 have been withdrawn. 
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tyler J. McKendrick on 02/18/2022.
The application has been amended as follows: 
3. (Currently Amended) The solar inverter system of claim [[2]] 1, wherein each power converter housing is embedded in the trunk cable.
1, wherein the detachable converter cartridge comprises one or more converter element terminals configured to receive a DC power signal from the at least one photovoltaic module.  
Allowable Subject Matter
6.	Claims 1 and 3-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a grid interface unit configured to be electrically connected to the power converters and to a power grid; wherein the grid interface is connected to each of the power converters by a trunk cable; wherein each of the plurality of power converters comprises a detachable converter cartridge and a housing attached to the trunk cable, the housing being secured to at least a portion of the trunk cable and the detachable converter cartridge being configured for removable insertion into the housing, wherein the housing comprises one or more housing terminals configured to be electrically connected to the detachable converter cartridge inserted within the housing and the trunk cable; and wherein at least a portion of at least one of the power converters is removably attached to the trunk cable.”
Claims 3-20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836